In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-19-00363-CV
                              ________________________


                      VICKER SICHANTHAVONG, APPELLANT

                                            V.

                           DEIDRA WHITFIELD, APPELLEE


                   On Appeal from the County Court at Law Number One
                                    Potter County, Texas
           Trial Court No. 107,223-1-CV; Honorable R. Walton Weaver, Presiding


                                     October 31, 2019

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellant, Vicker Sichanthavong, appearing pro se, filed a notice of appeal,

identifying the above-referenced trial court cause, without identifying the judgment or

order from which he seeks to appeal. The trial court clerk has informed us that the trial

court has not issued any judgments or orders in this case and the case remains pending.

Accordingly, we dismiss the appeal for want of jurisdiction.
       We have jurisdiction to hear an appeal from a final judgment or from an

interlocutory order made immediately appealable by statute. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001); Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex.

1998) (per curiam). No final judgment or appealable order has been entered in this case.

Thus, by letter of October 18, 2019, we directed Sichanthavong to show how we have

jurisdiction over the appeal. Sichanthavong filed a response asserting that we have

“mandamus jurisdiction” over the appeal because the trial court has refused to submit the

case for trial.


       Our appellate review is distinct from our ability to grant mandamus relief. On

appeal, we review final judgments and appealable orders for error. On the other hand,

we may issue a writ of mandamus in an original proceeding to correct a clear abuse of

discretion or compel the performance of a ministerial act when there is no adequate

remedy by appeal.       Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.

proceeding). Here, Sichanthavong filed a notice of appeal but did not present this court

with a final judgment or appealable order to review. To the extent Sichanthavong now

seeks mandamus relief, he has failed to file a petition complying with Rule of Appellate

Procedure 52.3.


       For these reasons, we dismiss Sichanthavong’s purported appeal for want of

jurisdiction and deny all further relief requested. TEX. R. APP. P. 42.3(a).




                                                         Per Curiam




                                              2